Filed with the Securities and Exchange Commission on February 25, 2011 1933 Act Registration File No. 333-86348 1940 Act File No. 811-21079 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 32 x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 34 x (Check Appropriate Box or Boxes) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-866-388-6292 (Registrant's Telephone Number, Including Area Code) David B. Perkins Hatteras Alternative Mutual Funds, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Thomas R. Westle, Esq. Blank Rome LLP 405 Lexington Avenue New York, NY 10174 It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) ¨ onpursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ý on April 30, 2011pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 32 to the Registration Statement of Hatteras Alternative Mutual Funds Trust (the "Trust") is being filed for the purpose of making certain material changes to the Hatteras Alpha Hedged Strategies Fund's (the "Fund") Prospectus, as described in the Trust's definitive proxy statement filed on January 20, 2011, as well as for the purpose of adding a new share class, Class A, for the Fund. [Hatteras Funds Logo] Multiple Hedge Fund Managers · Multiple Hedge Fund Strategies · Mutual Fund StructureSM HATTERAS ALPHA HEDGED STRATEGIES FUND Ticker Symbol: No Load (ALPHX) Class A [] Class C (APHCX) INVESTMENT ADVISOR Hatteras Alternative Mutual Funds, LLC The Asset Allocator’s Solution For Alternative Investments SM Prospectus April 30, 2011 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. www.hatterasmutualfunds.com 1•877• 569•2382 Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 3 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES, POLICIES AND RELATED RISKS 9 FUND OF FUNDS STRUCTURE 13 MASTER/FEEDER FUND STRUCTURE 13 SHARE CLASSES 13 PORTFOLIO HOLDINGS INFORMATION 14 INVESTMENT ADVISOR 14 INVESTMENT SUB-ADVISORS 15 PORTFOLIO MANAGERS 18 DETERMINATION OF NET ASSET VALUE 19 HOW TO PURCHASE SHARES 20 REDEMPTIONS 25 TOOLS TO COMBAT FREQUENT TRANSACTIONS 28 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 29 IMPORTANT INFORMATION REGARDING DIVIDENDS ON SHORT SALES AND INTEREST ON FUND BORROWING 30 FINANCIAL HIGHLIGHTS 31 NOTICE OF PRIVACY POLICY & PRACTICES
